30 F.3d 128
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carlos Ivan CAPARROSO, Plaintiff Appellant,v.John DOE, Regional Director;  Warden, Federal CorrectionalInstitute;  John Doe, II, Physician Assistant;  John Doe,III, Physician Assistant;  John Doe, IV, PhysicianAssistant;  John Doe V, Physician Assistant;  John Doe, VI,Security Officer;  John Doe, VII, Security Officer;  JohnDoe, VIII, Security Officer;  John Doe, IX, SecurityOfficer;  John Doe, X, Security Officer;  Jane Doe, SecurityOfficer;  Jane Doe, II, Security Officer, Defendants Appellees,andFederal Director of Prison, Defendant.
No. 94-6566.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 27, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Leonie M. Brinkema, District Judge.  (CA-93-1426).
Carlos Ivan Caparroso, appellant Pro Se.
Rachel Celia Ballow, Office of the United States Atty., Alexandria, VA, for appellees.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his complaint filed pursuant to  Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Caparroso v. Doe, No. CA-93-1426 (E.D. Va.  May 3, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Appellant's motion for appointment of counsel and for production of documents.   See Whisenant v. Yuam, 739 F.2d 160 (4th Cir.1984)